Title: Enclosure I: Extracts from Jefferson’s Draft Report on Commerce: Spain, 13 February 1793
From: Jefferson, Thomas
To: Foreign Ministers


EnclosuresExtracts from Jefferson’s Draft Report on CommerceISpain
  
Of our commercial objects, Spain receives favorably our Bread-stuff, salted Fish, wood, Ships, Tar, Pitch, and Turpentine. On our meals, however, when re-exported to their Colonies, they have lately imposed Duties, of from half a  dollar to two dollars the Barrel, the Duties being so proportioned to the current price of their own Flour, as that both together are to make the constant sum of nine Dollars per Barrel.
They do not discourage our Rice, Pot and Pearl ash, Salted provisions, or whale Oil: but these Articles, being in small demand at their markets, are carried thither but in a small degree. Their demand for Rice, however, is increasing. Neither Tobacco, nor Indigo are received there.
Themselves and their Colonies are the actual consumers of what they receive from us.
Our navigation is free with the Kingdom of Spain, foreign Goods being received there in our Ships on the same Conditions as if carried in their own, or in the vessels of the Country of which such Goods are the manufacture or produce.
Spain and Portugal refuse, to those parts of America which they govern, all direct intercourse with any people but themselves. The commodities in mutual demand, between them and their neighbors, must be carried to be exchanged in some port of the dominant Country, and the transportation between that and the subject State, must be in a domestic bottom.
